Case 7:14-cr-00033-GEC-PMS Document 107 Filed 08/10/20 Page 1 of 3 Pageid#: 956




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

                                                  )
  UNITED STATES OF AMERICA
                                                  )         Criminal Action No. 7:14CR0033
                                                  )
  v.
                                                  )         ORDER
                                                  )
  WILLIAM ANTHONY BECKS,
                                                  )         By: Hon. Glen E. Conrad
                                                  )         Senior United States District Judge
         Defendant.
                                                  )

        Defendant William Anthony Becks, proceeding pro se, has filed a motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First

 Step Act of 2018. For the reasons set forth below, Becks’ motion will be denied without prejudice.

        On December 9, 2014, Becks was sentenced to 132 months of incarceration and five years

 of supervised release after he pled guilty to one count of distributing 28 grams or more of cocaine

 base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B). Becks is presently incarcerated at

 Federal Correctional Institute (“FCI”) McDowell, and his projected release date, accounting for

 good conduct time, is December 11, 2023.

        On May 29, 2020, Becks filed a pro se request for compassionate release, seeking home

 confinement for the remainder of his sentence due to the COVID-19 virus. Becks’ motion does

 not set forth any medical conditions that might make him particularly susceptible to the virus.

        By order entered June 1, 2020, the court ordered the Federal Public Defender for the

 Western District of Virginia to investigate whether Becks arguably meets the conditions for

 compassionate release. The Federal Public Defender has since indicated that it will not file

 supplemental briefing on Becks’ behalf. The government has responded in opposition to Becks’

 pro se motion and attached documents that include Becks’ medical treatment records, which the

 government has moved to seal. The matter is now ripe for review.
Case 7:14-cr-00033-GEC-PMS Document 107 Filed 08/10/20 Page 2 of 3 Pageid#: 957




        A district court “may not modify a term of imprisonment once it has been imposed,” except

 in narrow circumstances. 18 U.S.C. § 3582(c). As is relevant here, the compassionate release

 statute, as amended by Section 603(b) of the First Step Act, provides as follows:

                [T]he court, . . . upon motion of the defendant . . . , may reduce the
                term of imprisonment . . . , after considering the factors set forth in
                section 3553(a) [of Title 18] to the extent that they are applicable, if
                it finds that . . . extraordinary and compelling reasons warrant such
                reduction; . . . and that such a reduction is consistent with the
                applicable policy statements issued by the Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A).

        In this case, the government maintains that Becks has not demonstrated extraordinary and

 compelling grounds for reducing his sentence and that the § 3553(a) factors counsel against a

 sentence modification. The court agrees that Becks has not met his burden of establishing that

 compelling and extraordinary reasons warrant his release, and thus the court need not address the

 government’s arguments regarding the § 3553(a) factors.

        First, the court concludes that Becks has not shown that he has the type of medical

 conditions that may justify compassionate release. By statute, the Sentencing Commission is

 responsible for promulgating policy statements that “describe what should be considered

 extraordinary and compelling reasons” for compassionate release, “including the criteria to be

 applied.” 28 U.S.C. § 994(t). In a policy statement issued in accordance with § 994(t), the

 Sentencing Commission identified several circumstances in which “extraordinary and compelling

 reasons” exist for compassionate release. U.S.S.G. § 1B1.13 cmt. n.1. One such circumstance is

 where the defendant is suffering from a terminal medical illness, or a serious physical or mental

 condition that substantially diminishes the defendant’s ability to provide self-care while

 incarcerated. Id. cmt. n.1(A). Becks’ motion and the medical records submitted by the government

 do not indicate that Becks suffers from any such medical condition.


                                                   2
Case 7:14-cr-00033-GEC-PMS Document 107 Filed 08/10/20 Page 3 of 3 Pageid#: 958




        Second, as of the date of this order, there are no active, reported cases of COVID-19 at FCI

 McDowell. The Bureau of Prisons has taken extensive measures to prevent the spread of COVID-

 19 at its institutions. Thus far, those efforts appear to have succeeded in protecting Becks and his

 fellow inmates. The Bureau of Prisons does report, however, that two staff members there have

 recovered from COVID-19. See https://www.bop.gov/coronavirus (last visited August 10, 2020).

 The sheer possibility that COVID-19 will spread in Becks’ facility is not sufficient to warrant his

 release. As the United States Court of Appeals for the Third Circuit recently noted, “the mere

 existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

 cannot independently justify compassionate release, especially considering BOP’s statutory role,

 and its extensive and professional efforts to curtail the virus’s spread.” United States v. Raia, 954

 F.3d 594, 597 (3d Cir. 2020) (opinion amended on Apr. 8, 2020).

        For these reasons, the court concludes that Becks has not demonstrated that extraordinary

 and compelling reasons warrant a reduction in his sentence. Accordingly, it is hereby

                                             ORDERED

 that the government’s motion to seal the medial records attached to its opposition brief (ECF No.

 106) is GRANTED and Becks’ motion for compassionate release (ECF No. 95) is DENIED

 WITHOUT PREJUDICE. If circumstances materially change, the defendant may renew his

 request for compassionate release after first seeking relief from the Warden of his place of

 incarceration.

        The Clerk is directed to send copies of this order to the defendant and all counsel of record.

                    10th day of August, 2020.
        DATED: This ____


                                                             Senior United States District Judge




                                                  3
